Title: From George Washington to George Washington Parke Custis, 3 April 1797
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 3d Aprl 1797

Your letter of the 25th Ulto has been duly received; and as your Grand Mamma or Sister, will write to you by the Post, I shall leave it to them to furnish you with the details of our journey, and the occurances since our arrival.
It gives me singular pleasure to hear that your time has been so well employed during the last Winter, and that you are so sensible of the good affects of it yourself. If your improvement in other matters is equal to that which is visible in your writing, it

cannot but be pleasing to your friends for the change there both in the characters & diction is considerably for the better. Perseverence in such a course will redound much to your own benefit & reputation—& will make you a welcome guest at all times at Mount Vernon.
I have nothing to do in which you could be usefully employed in Philadelphia and approve your determination to delay no time at that or any other place on the Road, that you may have the more of it to spend among your friends in this quarter, who are very anxious to see you.
We are all on litter & dirt, occasioned by Joiners, Masons & Painters, working in the house; all parts of which as well as the out buildings, I find, upon examination, to be exceedingly out of Repair. I am always and Affectionately Yours

Go: Washington

